Case 1:19-cv-22207-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.:_________________________


 EROLD COLAS,

        Plaintiff,

 v.

 MB REDEVELOPMENT, LLC
 d/b/a LOEWS MIAMI BEACH HOTEL
 a Foreign Limited Liability Company

       Defendant.
 ___________________________________/

                                      NOTICE OF REMOVAL

        Defendant MB REDEVELOPMENT, LLC d/b/a/ LOEWS MIAMI BEACH HOTEL (the

 “Loews”), pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, hereby gives notice of removal of an

 action pending in the Circuit Court of the 11th Judicial Circuit in and for Miami-Dade County,

 Florida, styled Erold Colas v. MB Redevelopment, LLC, d/b/a Loews Miami Beach Hotel a Foreign

 Limited Liability Company, Case No.: 2019-011882-CA-01 to the United States District Court for

 the Southern District of Florida, being the district within which that action is presently pending.

 As grounds for removal, the Loews states as follows:




                                                     1

            Museum Tower  150 West Flagler Street, Suite 2200  Miami, FL 33130  (305) 789-3200
Case 1:19-cv-22207-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 2 of 6



                                               Introduction

        1.       On or about April 19, 2019, Plaintiff filed a complaint with the 11th Judicial Circuit

 in and for Miami-Dade County, Florida.1 The Loews was not served with this complaint.

        2.       On May 1, 2019, the Loews was served with a Complaint in this action, alleging

 race and color discrimination under the Florida Civil Rights Act, § 760.01, et seq., Florida

 Statutes (“FCRA”), and a claim for race discrimination under 42 U.S.C. § 1981. This is the only

 document that Plaintiff has served on the Loews in this action.2

        3.       This Notice of Removal is filed pursuant to 28 U.S.C. §§ 1441(a) and 1446(a).

        4.       Pursuant to 28 U.S.C. § 1446(a), attached hereto as Composite Exhibit A are

 copies of the Complaint served upon Defendant and all state court process, pleadings, and orders

 served upon Defendants or maintained in the state court civil action.

        5.       This Notice is filed within thirty (30) days of Defendant having been served with

 the Complaint. See 28 U.S.C. § 1446(b).




 1
  This complaint sets forth just two counts against Defendant, one count of Race Discrimination
 under the Florida Civil Rights Act, § 760.01, et. seq., Florida Statutes (“FCRA”) and one count
 of Color Discrimination under the FCRA.
 2
   Although the served Complaint was not filed with the 11th Judicial Circuit in and for Miami-
 Dade County, Florida, Defendant files this Notice of Removal out of an abundance of caution.
 Defendant contacted Plaintiff’s counsel multiple times by email and by phone to inform them of
 the discrepancy between the filed Complaint and the served Complaint. Defendant did not receive
 any response except a request on May 8, 2019 to send the served complaint to opposing counsel.
 Defendant promptly sent opposing counsel the served complaint. Since that time Defendant has
 repeatedly asked Plaintiff’s counsel to contact them to discuss the complaint, without receiving
 any response. If this case is remanded to State Court, Defendant requests its attorney’s fees in
 filing this Notice of Removal.
                                                      2

             Museum Tower  150 West Flagler Street, Suite 2200  Miami, FL 33130  (305) 789-3200
Case 1:19-cv-22207-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 3 of 6



                   Plaintiff’s Complaint Raises a Substantial Question of Federal Law

        6.       Title 28 U.S.C. § 1331 states that “the district courts shall have original

 jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

 States.” See 28 U.S.C. § 1331. Title 28 U.S.C. § 1441(a) further states that “any civil action

 brought in a State court of which the district courts of the United States have original

 jurisdiction, may be removed by the defendant . . . .” See 28 U.S.C. § 1441(a). Thus, federal

 question jurisdiction is triggered where a federal question is presented on the face of a plaintiff’s

 complaint. See, e.g., Kemp v. Int’l Bus. Machines Corp., 109 F.3d 708, 712 (11th Cir. 1997).

        7.       Plaintiff’s Complaint alleges violations of 42 U.S.C. § 1981. Complaint at ¶¶ 1,

 47-58. Specifically, Plaintiff states that “[t]his action seeks damages . . . for discriminatory

 treatment and retaliation under the Civil Rights Act of 1866, 42 U.S.C. § 1981 . . . .” See Id. at

 ¶1.

        8.       Plaintiff, on the face of his Complaint, seeks relief based upon claims arising from

 federal law. Accordingly, this Court has original jurisdiction of this case under 28 U.S.C. § 1331,

 and this action is removable from state court pursuant to 28 U.S.C. § 1441(a).

        The Court Has Supplemental Jurisdiction Over Plaintiff’s State Law Claims

        9.       In the Complaint, Plaintiff also alleges claims against Defendant for race and

 color discrimination under the FCRA. Plaintiff’s pendent state law claims are also properly

 removable to federal court under this Court’s supplemental jurisdiction. Pursuant to 28 U.S.C. §

 1367(a), “in any civil action of which the district courts have original jurisdiction, the district

 courts shall have supplemental jurisdiction over all other claims that are so related to claims in




                                                      3

             Museum Tower  150 West Flagler Street, Suite 2200  Miami, FL 33130  (305) 789-3200
Case 1:19-cv-22207-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 4 of 6



 this action within such original jurisdiction that they form part of the same case or controversy

 under Article III of the United States Constitution.”

          1.        Here, Plaintiff’s state and federal claims “derive from a common nucleus of

 operative fact,” Mineworkers v. Gibbs, 383 U.S. 715, 725 (1966), namely, the reasons for

 Plaintiff’s termination of employment and Plaintiff’s claim that he was subject to discrimination.

 See Plaintiff’s Complaint, attached as Composite Ex. A. As the Court has supplemental jurisdiction

 over Plaintiff’s state law claims, those claims are properly removed to this Court. See, e.g.,

 Castellanos v. Starwood Vacation Ownership, Inc., 2015 WL 403274, at *3 (M.D. Fla. Jan. 8, 2015)

 (exercising supplemental jurisdiction in Family Medical Leave Act case over state law

 discrimination and retaliation claims).

          10.       Copies of this Notice of Removal and a separate State Court Notice of Removal

 have been filed with the Clerk of the Circuit Court of the 11th Judicial Circuit and served on

 Plaintiff’s counsel.

          11.       This Notice of Removal is signed by undersigned counsel pursuant to Fed. R. Civ.

 P. 11.

          WHEREFORE, Defendant MB REDEVELOPMENT, LLC d/b/a LOEWS MIAMI

 BEACH HOTEL gives notice that the above-styled case now pending in the Circuit Court of the

 11th Judicial Circuit in and for Miami-Dade County, Florida, is removed therefrom to this Court.




                                                         4

                Museum Tower  150 West Flagler Street, Suite 2200  Miami, FL 33130  (305) 789-3200
Case 1:19-cv-22207-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 5 of 6



 Dated May 30, 2019

                                         Respectfully submitted,

                                         /s/ Robert S. Turk
                                         ROBERT S. TURK, ESQ.
                                         Florida Bar No.: 261343
                                         JOANNE M. HEFT, ESQ.
                                         Florida Bar No. 1003923
                                         STEARNS WEAVER MILLER, WEISSLER,
                                           ALHADEFF & SITTERSON, P.A.
                                         150 West Flagler Street
                                         Museum Tower, Suite 2200
                                         Miami, Florida 33130
                                         Telephone: (305) 789-3200
                                         Facsimile: (305) 789-3395
                                         E-Mail: rturk@stearnsweaver.com
                                         E-mail: jheft@stearnsweaver.com

                                         Attorneys for Defendant, MB Redevelopment, LLC d/b/a
                                         Loews Miami Beach Hotel




                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 30, 2019, I electronically filed the foregoing with the
 Clerk of the Court by using the CM/ECF System. I further certify that the foregoing document is
 being served this day on all counsel of record or pro se parties identified on the below Service List
 in the manner specified, either via transmission of Notices of Electronic Filing generated by
 CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
 to receive Notices of Electronic Filing.
                                                  /s/Robert S. Turk
                                                  ROBERT S. TURK, ESQ.




                                                     5

            Museum Tower  150 West Flagler Street, Suite 2200  Miami, FL 33130  (305) 789-3200
Case 1:19-cv-22207-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 6 of 6




                                               SERVICE LIST

     EROLD COLAS V. MB REDEVELOPMENT, LLC d/b/a LOEWS MIAMI BEACH HOTEL

 Peter M. Hoogerwoerd, Esq.
 Florida Bar No.: 0188239
 E-mail: pmh@rgpattorneys.com
 Nathaly Saavedra, Esq.
 Florida Bar No.: 118315
 Email: ns@rgpattorneys.com
 Carlos Serrano, Esq.
 Florida Bar No.: 1010125
 Email: cs@rgpattorneys.com
 REMER & GEORGES-PIERRE, PLLC
 44 West Flagler Street, Suite 2200
 Miami, FL 33130
 (305) 416-5000- Telephone
 (305) 416-5005- Facsimile

 Attorneys for Plaintiff, Erold Colas

 Served Via: CM/ECF




 #7412565 v1
                                                        6

               Museum Tower  150 West Flagler Street, Suite 2200  Miami, FL 33130  (305) 789-3200
